Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes: the claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the invention. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
Examiner cites particular pages, columns, paragraphs and/or line numbers in the references as applied to the claims above. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. In order to facilitate compact prosecution, in preparing responses, it is respectfully requested that the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Your cooperation is greatly appreciated to advance the Office goal of compact prosecution and thus reducing application pendency time.
Claim Objections
Claim 32 is objected to because of the following informalities: a “period” is at the end of step line 3, Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11-33 are rejected under 35 U.S.C. 102a1 as being anticipated by Lang US 2017/0258526 A1.
Claim 1. 
Lang teaches a viewing system comprising: a real object detection device positioned to detect locations of real objects in a real environment (see [0384] discloses the OHMD can detect these one or more optical markers and determine their coordinates and, with that, the horizontal plane of the operating room table. The arbitrary virtual plane can then be displayed perpendicular or at another angle relative to the operating room table); 
at least one processor; a computer-readable medium connected to the processor (see [0909] discloses the virtual surgical plan can be developed with use of a computer or computer workstation as well as a local or remote computer or computer network. The computer or computer workstation can include one or more displays, keyboard, mouse, trackball, mousepad, joystick, human input devices, processor, graphics processors, memory chips, storage media, disks, and software, for example for 3D reconstruction, surface displays, volume displays or CAD design and display, as well as optional CAM output. The software can include one or more interfaces for CAD design, for displaying the patient's anatomy, for displaying virtual surgical instruments and for displaying virtual implants, implant components, medical devices and/or medical device components); 
a data store on the computer-readable medium; a set of instructions stored on the computer-readable medium and executable by the processor (see [0149] discloses processed to execute predefined, actionable computer commands, also see [0419]), including: 
a map generator connected to the real object detection device to receive data of the real environment including the real objects (see [0104] discloses four environment mapping sensors/cameras (two on each side), a depth camera) and executable to create a map that forms a digital representation of the real environment including the real objects (see [0073] discloses with guidance in mixed reality environment, a virtual surgical guide, tool, instrument or implant can be superimposed onto the physical joint, spine or surgical site. Further, the physical guide, tool, instrument or implant can be aligned with the virtual surgical guide, tool, instrument or implant displayed or projected by the OHMD. Thus, guidance in mixed reality environment does not need to use a plurality of virtual representations of the guide, tool, instrument or implant and does not need to compare the positions and/or orientations of the plurality of virtual representations of the virtual guide, tool, instrument or implant); 
a map storing routine executable to store the map on the data store (see [0889] discloses the saved coordinates of the virtual implant component can, optionally be incorporated in a virtual surgical plan, which can optionally also be registered in the common coordinate system. The OHMD can subsequently display one or more digital holograms of one or more virtual surgical instruments and/or virtual implant components wherein the position, location, and/or orientation of the one or more digital holograms of the one or more virtual surgical instruments and/or virtual implant components are derived from or take into consideration the saved coordinates of the virtual implant component); and 
a guiding module connected to the data store to retrieve the map and executable to guide at least one of a virtual object and a real object based on the digital representation. [0071] With surgical navigation, a first virtual instrument can be displayed on a computer monitor which is a representation of a physical instrument tracked with navigation markers, e.g. infrared or RF markers, and the position and/or orientation of the first virtual instrument can be compared with the position and/or orientation of a corresponding second virtual instrument generated in a virtual surgical plan. Thus, with surgical navigation the positions and/or orientations of the first and the second virtual instruments are compared. See [0146] discloses the position, orientation, alignment, and change in position, orientation and alignment in relationship to the patient and/or the surgical site of each additional OHMD can be individually monitored thereby maintaining alignment and/or superimposition of corresponding structures in the live data of the patient and the virtual data of the patient for each additional OHMD irrespective of their position, orientation, and/or alignment in relationship to the patient and/or the surgical site. [0728] The matching, superimposing and/or registering of the live data of the patient and the virtual data of the patient after the surgical tissue alteration can be manual, semi-automatic or automatic using information about the surgically altered tissue or tissue surface or tissue contour or tissue perimeter or tissue volume or other tissue features.

Claim 11. 
Lang teaches the viewing system of claim 1, wherein the guiding module is an anatomy registration module that is executable by the processor to execute anatomy registration based on the digital representation, (See [1541] The surgeon can place the digital hologram of the virtual pedicle screw manually, for example using a virtual interface, on the virtual display of the patient's hidden subsurface anatomy), including: storing a location of a body part of a patient, wherein the location of the body part is based on a location of a real object by the real object detection device. Also discloses at [1541] that location of the pedicle screw including its tip in the vertebral body, location of the pedicle screw including its tip in relationship to a spinal/vertebral body fracture, location of the pedicle screw including its tip in relationship to a superior endplate, location of the pedicle screw including its tip in relationship to an inferior endplate, location of the pedicle screw including its tip in relationship to an anterior vertebral cortex and/or a posterior vertebral cortex, location of the pedicle screw including its tip in relationship to a vessel, location of the pedicle screw including its tip in relationship to the aorta, location of the pedicle screw including its tip in relationship to the inferior vena cava, location of the pedicle screw including its tip in relationship to neural structures, the thecal sac, nerve roots and/or the spinal cord, distance, area or volume between the pedicle screw including its tip to a spinal/vertebral body fracture, distance, area or volume between the pedicle screw including its tip to a superior endplate, distance, area or volume between of the pedicle screw including its tip to an inferior endplate, distance, area or volume between the pedicle screw including its tip to the an anterior and/or posterior vertebral cortex, distance, area or volume between the pedicle screw including its tip to a vessel, distance, area or volume between the pedicle screw including its tip to the aorta, distance, area or volume between the pedicle screw including its tip to the inferior vena cava, distance, area or volume between the pedicle screw including its tip to neural structures, the thecal sac, nerve roots and/or the spinal cord. The surgeon can use this information on location or distance or area or volume also to select the size, width, diameter or length of the pedicle screw in the virtual surgical plan or using the virtual representations of the pedicle screw(s) and the patient's anatomy. Safe zone criteria can be defined for the foregoing criteria, for example 1, 2 or 3 or 5 or more mm from a cortex or a neural structure. If the surgeon places the pedicle screw or any related surgical instruments for the placement of the pedicle screw too close to the safe zone or within the safe zone, the area can be highlighted or another visual or acoustic alert can be triggered by the software.

Claim 12. 
Lang teaches the viewing system of claim 11, further comprising: a probe, the probe being the real object being guided and the probe having a probe tip and a detectable surface, wherein, when a user locates the probe tip against the body part, the real object detection device detects the detectable surface, wherein the anatomy registration module calculates a location of the probe tip based on a location of the detectable surface. [1182] By moving the mechanical probe along the bone, cartilage, tissue and/or organ surface, the position of the tip of the probe can, for example, be registered and, for example, a point cloud can be generated which can be used to generate a 3D surface. Standard techniques known in the art, e.g. tessellation, can be used for this purpose.

Claim 13. 
Lang teaches the viewing system of claim 12, wherein the anatomy registration module displays a target point superimposed on the body part to the user to guide the user to a specific location on the body part. [1240] The target-like display can, for example, be positioned over a starting point, one or more intermediate points, an end point, a starting position, one or more intermediate positions, an end position, a intended path, predetermined plane, predetermined cut plane, a predetermined axis of the physical surgical tool, surgical instrument, trial implant, implant component, implant or device. A line or an axis oriented in orthogonal fashion through the target and passing through the center of one or more targets can optionally be aligned with a predetermined path, predetermined plane, predetermined cut plane, or predetermined axis of the physical surgical tool, surgical instrument, trial implant, implant component, implant or device, and/or one or more of a predetermined tissue change/alteration.

Claim 14. 
Lang teaches the viewing system of claim 13, wherein the anatomy registration module displays a plurality of target points to the user to guide the user to a plurality of respective specific locations on the body part and the anatomy registration module calculates respective locations of the probe tip based on respective locations of the detectable surface when the probe tip is at the respective specific locations. See [1240] and at [1320] discloses the landmark matching can, for example, occur by moving and/or translating the data or images available for display by the OHMD by an amount that will superimpose or match in a common coordinate system corresponding anatomic landmarks and/or features.

Claim 15. 
Lang teaches the viewing system of claim 12, wherein the anatomy registration module calculates an orientation of the detectable surface and uses the orientation to calculate the location of the probe tip. See [0253] discloses this process creates a three-dimensional mesh describing the surfaces of one or more objects or environmental structures using, for example and without limitation, a depth sensor, laser scanner, structured light sensor, time of flight sensor, infrared sensor, or tracked probe. [0435] One or more optical markers can be used to determine the position, location, orientation, alignment and/or direction of a needle, a pin, an awl, a feeler probe, a ball handle probe, a straight probe, a curved probe, a tap, a ratchet, a screw driver, a rod template, a rod inserter, a rod gripper, a bender, a plug starter, a compressor, a distractor, a break off driver, an obturator, a counter torque, a quick connector, a driver, a retractor, a retracting frame, an implant positioner, a caliper, a plate holder, a plate bender, a forceps, a mill, a saw, a reamer, a broach, an impactor, a cutting or drilling block, and/or other surgical instrument and/or trial implant and/or implant component with use of an image and/or video capture system integrated into, attached to or separate from the OHMD. For example, after the initial registration or any subsequent registration of the patient, the surgical site, the OHMD, optionally an image and/or video capture system integrated into, attached to or separate from the OHMD, the virtual data and/or the live data of the patient have been performed, the image and/or video capture system can detect an optical marker included in, integrated into, and/or attached to the surgical instrument. Since the location, position, alignment and/or orientation of the optical marker on the surgical instrument are known and the dimensions, e.g. at least one of them, or geometry of the surgical instrument are known, the image and/or video capture system can track the optical marker and the surgical instrument with regard to its location, position, orientation, alignment and/or direction of movement.

Claim 16. 
Lang teaches the viewing system of claim 13, further comprising: a viewing device that includes: a head unit comprising: a head-mountable frame (see fig. 1 OHMD); a data channel to receive image data of an image [0234] discloses a surgeon or operator may optionally scroll through a set of consecutive or non-consecutive virtual 2D image data as well as 3D image data which are being superimposed onto the patient's live data, typically live data from the same anatomic region, e.g. a brain, a spine, a hip, a knee etc.; and a light wave guide that is a transparent light wave guide positioned between an eye of a user and an external surface of the real object while light from an external surface of the real object transmits to the retina of the eye so that the user sees an external surface of the real object augmented with a rendering of the image that includes a rendering of the target point. See [0103] discloses augmented reality smart glasses. Hololens can use the Windows 10 operating system. The front portion of the Hololens includes, among others, sensors, related hardware, several cameras and processors. The visor includes a pair of transparent combiner lenses, in which the projected images are displayed. The HoloLens can be adjusted for the interpupillary distance (IPD) using an integrated program that recognizes gestures. 

Claim 17. 
Lang teaches the viewing system of claim 1, wherein the guiding module is a surgical planning module that is executable by the processor to plan a surgery based on the digital representation (see [0747] FIG. 7A shows a view of a predetermined femoral neck 95 cut or a virtual surgical plan, as optionally displayed by an OHMD in 2D or 3D, stereoscopic or non-stereoscopic, including using a digital holographic representation), including: 
storing a digital representation of a body part of a patient (see [1358] discloses the surgeon can select a desired virtual surgical instrument or implantable from the virtual library and use the virtual surgical instrument or the virtual implantable in his or her virtual surgical plan); displaying the digital representation of the body part of the patient together with the virtual object to a user ( see [1361-1362]); receiving input from the user to guide the virtual object relative to the digital representation of the body part (see [0785] discloses an OHMD can be used for guiding the placement of femoral pins or drills, which can be utilized for setting femoral component rotation, as is commonly done in total knee replacement procedures); and 
moving, in a view of the user, the virtual object relative to the digital representation of the body part in response to the input from the user. See [1582] discloses the virtual distal femoral cut block 304 is aligned based at least in part on coordinates of a predetermined position for guiding the distal femoral cut, for example for achieving a predetermined varus or valgus correction and/or a predetermined femoral component flexion relative to the distal femur.

Claim 18. 
Lang teaches the viewing system of claim 17, wherein the user is simultaneously provided with at least two views of the digital representation of the body part. See [1296] discloses the surgeon moving a leg or an arm of the patient using physical-time fluoroscopic imaging, while the other of the two display modalities can simultaneously display and/or superimpose static images.

Claim 19. 
Lang teaches the viewing system of claim 17, wherein the virtual object is a digital representation of an implant that moves into the digital representation of the body. [0386] Using the touch area or other virtual interface, the surgeon can then move the arbitrary virtual plane into a desired position, orientation and/or alignment. The moving of the arbitrary virtual plane can include translation and rotation or combinations thereof in any desired direction using any desired angle or vector. The surgeon can move the arbitrary virtual plane to intersect with select anatomic landmarks or to intersect with select anatomic or biomechanical axes. The surgeon can move the arbitrary virtual plane to be tangent with select anatomic landmarks or select anatomic or biomechanical axes.

Claim 20. 
Lang teaches the viewing system of claim 19, wherein the surgical planning module displays a measurement of the digital representation of the implant and the measurement is adjustable by adjusting the digital representation of the implant. See [1499] discloses the adjusting or modifying the virtual surgical plan includes placing or moving a predetermined path for a surgical instrument. In some embodiments, the adjusting or modifying the virtual surgical plan includes the placing or moving of a virtual cut plane. In some embodiments, the adjusting or modifying the virtual surgical plan includes the placing or moving of a virtual cut block. In some embodiments, the adjusting or modifying the virtual surgical plan includes the placing or moving of a virtual reaming, milling or impacting axis. In some embodiments, the adjusting or modifying the virtual surgical plan includes the placing or moving of a virtual surgical instrument. In some embodiments, the adjusting or modifying the virtual surgical plan includes the placing or moving of a virtual surgical implant component.

Claim 21. 
Lang discloses the viewing system of claim 17, further comprising: a viewing device that includes: a data channel to receive image data of an image; a display connected to the data channel so that the user sees the image that includes the digital representation of the body part of the patient together with the virtual object ([0078] a pair of glasses is utilized. The glasses can include an optical head-mounted display. An optical head-mounted display (OHMD) can be a wearable display that has the capability of reflecting projected images as well as allowing the user to see through it. Various types of OHMD's can be used in order to practice the invention. These include curved mirror or curved combiner OHMD's as well as wave-guide or light-guide OHMD's. The OHMD's can optionally utilize diffraction optics, holographic optics, polarized optics, and reflective optics); and a user input device though which the user provides the input to guide the virtual object. See [1423] discloses the modification of the virtual surgical plan can be performed manually by the operator or surgeon, semi automatically or automatically using the input from the physical surgical alteration induced in the patient.

Claim 22. 
Lang teaches the viewing system of claim 21, wherein the viewing device is a first viewing device, and the user is a first user, further comprising: a second viewing device that includes: a data channel to receive image data of an image; a display connected to the data channel so that a second user sees the image that includes the digital representation of the body part of the patient together with the virtual object; and a user input device though which the second user provides the input to guide the virtual object. See figs. 1 #11-14.

Claim 23. 
Lang teaches the viewing system of claim 22, wherein the surgical planning module displays a rendering of the second user in the display of the first viewing device. See [1547] discloses these can superimposed with and aligned with the corresponding live data of the patient, e.g. the center of a pedicle in which an awl or a screw can be placed in a predetermined position 216. Stereoscopic 217 and non-stereoscopic 218 displays can be generated. Multiple viewers can see the virtual data and the live data superimposed using multiple OHMD's each displaying the virtual data with the view perspective matching the view perspective of the live data for the individual viewer 216, 217, 218.

Claim 24. 
Lang teaches the viewing system of claim 1, wherein the guiding module is a surgical execution module that is executable by the processor to assist in executing a surgery based on the digital representation (see fig. 1), including: 
storing a digital representation of a body part of a patient (see [0897] discloses the coordinates of the final position of the virtual tibial component can be saved and can, optionally, be incorporated into a virtual surgical plan); 
receiving input from the user to guide the virtual object relative to the digital representation of the body part (See [1423] discloses the modification of the virtual surgical plan can be performed manually by the operator or surgeon, semi automatically or automatically using the input from the physical surgical alteration induced in the patient); and 
in response to the input from the user: moving, in a view of the user, the virtual object relative to the digital representation of the body part (see [0383] discloses the OHMD can display an arbitrary virtual plane over the surgical field. The arbitrary virtual plane can be moveable using a virtual or other interface); and moving, in the real environment, a respective one of the real objects relative to the body part of the patient. See [0911] discloses the plane, axis or path or virtual surgical instruments or virtual implants can be moved to be tangent with or intersect anatomic landmarks, and/or anatomical axes and/or biomechanical axes 152, for example for alignment purposes or to achieve a predetermined position and/or orientation of an instrument or an implant.

Claim 25. 
Lang teaches the viewing system of claim 24, wherein one of the real objects detected by the real object detection device is the body part of the patient. [1182] By moving the mechanical probe along the bone, cartilage, tissue and/or organ surface, the position of the tip of the probe can, for example, be registered and, for example, a point cloud can be generated which can be used to generate a 3D surface. Standard techniques known in the art, e.g. tessellation, can be used for this purpose.

Claim 26. 
Lang teaches the viewing system of claim 24, wherein one of the real objects detected by the real object detection device is a medical staff member. See fig. 1 #11-14.

Claim 27. 
Lang teaches the viewing system of claim 24, wherein one of the real objects detected by the real object detection device is a robot. See [0139] discloses an IMU or components thereof can be coupled with or registered with a navigation system or a robot, for example by registering a body or portions of a body within a shared coordinate system. Optionally, an IMU can be wireless, for example using WiFi networks or Bluetooth networks.

Claim 28. 
Lang teaches the viewing system of claim 24, wherein the real object that is a cutting tool that is moved into the body part of the patient. (see [0218] discloses live data: surgical instrument, e.g. biopsy needle or cutting tool).


Claim 29. 
Lang teaches the viewing system of claim 24, wherein the real object that is moved is an implant that is inserted into the body part of the patient. See [0739] discloses the subsequent virtual surgical steps are thus modified to allow completion of the procedure and, optionally, placement of an implant or implant component or device or graft or transplant taking into account the one or more modified preceding physical surgical steps. Optionally, the modified subsequent virtual surgical steps can be further modified based on local tissue conditions/characteristics after the virtual or physical modification, for example, if subsequent surgical steps were to fall into a tissue void or would result in impairment of implant component placement.

Claim 30. 
Lang teaches the viewing system of claim 24, wherein one of the real objects detected by the real object detection device is a disposable item. See [0068] discloses physical surgical instruments can be re-useable or disposable or combinations thereof. Physical surgical instruments can be patient specific.

Claim 31. 
Lang teaches the viewing system of claim 24, wherein the surgical execution module tracks movement of the respective real object because the real object detection device detects the respective real object, and the map generator updates the map as the respective real object moves. See [0255] For initial spatial mapping and updating of mapping data, commonly available software code libraries can be used, also see [1547].

Claim 32. 
Lang teaches the viewing system of claim 1,further comprising: a head-mountable frame, the light wave guide being secured to the head- mountable frame (see [0103]); 
a raw data reception unit that receives raw data (see [0004] discloses digital representations of virtual data such as virtual cuts and/or virtual surgical guides including cut blocks or drilling guides through an optical head mounted display (OHMD) and the examiner believes those data can be considered as the raw data); an image generation unit connected to the data store to process the raw data of the return wave to create image data representing an image and store the image data in the data store (see [0419]); an image data reception unit that receives the image data from the data store (see [0032] discloses one or more cameras or image capture or video capture systems included in the optical head mounted display detect one or more optical markers including their coordinates (x,y,z) and at least one or more of a position, orientation, alignment, direction of movement or speed of movement of the one or more optical markers); at least one projector connected to the image data reception unit to receive the image data, the projector generating light in a pattern representative of the image data (see [0078] discloses an optical head-mounted display (OHMD) can be a wearable display that has the capability of reflecting projected images as well as allowing the user to see through it); and 
at least one light wave guide connected to the projector and secured to the head- mountable frame to guide the light to a retina of an eye of a user so that the user sees a rendering of the image data. See [0448] discloses such bone cuts at orthogonal angles or non-orthogonal angles, e.g. relative to the OR table or relative to anatomy, anatomic landmarks, anatomic or biomechanical axes of the patient, can be executed using one or more virtual surgical guides or cut blocks and/or one or more physical surgical guides or cut blocks. Virtual surgical guides or cut blocks can include one or more dimensions corresponding to physical surgical guides or cut blocks.

Claim 33. 
Lang teaches the viewing system of claim 1, further comprising: a map storing routine to store a first map having a plurality of anchors, each anchor of the first map having a set of coordinates (see [0032] the one or more intraoperative measurements include detecting one or more optical markers attached to the patient's joint, the operating room table, fixed structures in the operating room or combinations thereof. In some embodiments, one or more cameras or image capture or video capture systems included in the optical head mounted display detect one or more optical markers including their coordinates (x,y,z) and at least one or more of a position, orientation, alignment, direction of movement or speed of movement of the one or more optical markers); 
an anchor identification system connected to the real object detection device to detect, based on the locations of the real objects, anchors of a second map, each anchor of the second map having a set of coordinates ([0435] One or more optical markers can be used to determine the position, location, orientation, alignment and/or direction of a needle, a pin, an awl, a feeler probe, a ball handle probe, a straight probe, a curved probe, a tap, a ratchet, a screw driver, a rod template, a rod inserter, a rod gripper, a bender, a plug starter, a compressor, a distractor, a break off driver, an obturator, a counter torque, a quick connector, a driver, a retractor, a retracting frame, an implant positioner, a caliper, a plate holder, a plate bender, a forceps, a mill, a saw, a reamer, a broach, an impactor, a cutting or drilling block, and/or other surgical instrument and/or trial implant and/or implant component with use of an image and/or video capture system integrated into, attached to or separate from the OHMD); and 
a localization module connected to the first map and the second map and executable to localize the second map to the first map by matching a first anchor of the second map to a first anchor of the first map and matching a second anchor of the second map to a second anchor of the first map. See [1667] discloses the OHMD can display the position and/or orientation and/or alignment or direction of travel of the virtual surgical instruments or devices as well as one or more of the virtual tunnel(s), virtual graft or virtual graft position and the physical surgical instruments or devices, e.g. a probe or drill, and/or their projected path can be aligned with combinations of both of the virtual surgical instruments or devices and or the virtual tunnel(s), virtual graft or virtual graft.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over lang, and further in view of White et al., US 2018/0082480 A1, hereinafter White.
Claim 2. 
Lang does not disclose the features recited in claim 2, however, White teaches the viewing system of claim 1, wherein the guiding module is a room setup module that is executable by the processor to set a room up based on the digital representation, including: storing a desired room layout (see [0038] discloses the database may include set up instructions for the assembly or proper preparation techniques for items in the case 205 or the case 205 itself. The assembly or preparation techniques may include surgeon-specified instructions. The assembly, techniques, or instructions may be displayed to the operator on the AR display); and providing an output that superimposes the desired room layout digitally relative to the real environment. White teaches at [0041] An operator employed to set up a surgical procedure room may be directed, using an AR device, to place cases within the room. The operator may scan the identification component 215 for the case 205, and in response, data related to a surgical procedure may be retrieved from a database, such as based on the identification of the case 205. Utilizing location tracking sensors or a tracking camera system, the operator may be provided directions, such as through the AR display, to the appropriate location for the case 205. The AR display may display a virtual image of the case 205 in the intended location and position, such that the operator can see how and where the case should be placed. In an example, the AR display may detect (e.g., using a camera) when the operation has matched or substantially matched the placement of the case 205 with the virtual image displayed. Also see [0047] and [0085).
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of White into teachings of Lang by including wherein the guiding module is a room setup module that is executable by the processor to set a room up based on the digital representation, including: storing a desired room layout; and providing an output that superimposes the desired room layout digitally relative to the real environment. as taught by White because it more efficiently allows a surgeon to more accurately perform the surgical procedure (White, para [0085)).

Claim 3. 
White teaches the viewing system of claim 2, wherein the room setup module generates an image based on the desired room layout and superimposes the image over the real environment. See [0041] discloses the AR display may display a virtual image of the case 205 in the intended location and position, such that the operator can see how and where the case should be placed.

Claim 4. 
White teaches the viewing system of claim 3, wherein the room setup module generates an image of a desired placement of one of the real objects in the desired room layout and superimposes the image over the real environment. See [0041] discloses the AR display may display a virtual image of the case 205 in the intended location and position, such that the operator can see how and where the case should be placed.

Claim 5. 
White teaches the viewing system of claim 4, wherein the room setup module provides an output indicating that the respective real object has been moved into a position to match the desired placement. See [0041] discloses the AR display may display a virtual image of the case 205 in the intended location and position, such that the operator can see how and where the case should be placed.

Claim 6. 
White teaches the viewing system of claim 5, wherein the room setup module tracks movement of the respective real object because the real object detection device detects the respective real object, and the map generator updates the map as the respective real object moves. See [0048] discloses a detection device may be used to track the surgical instruments, sponges, gauze, etc. during the surgical procedure. A count of these may be shown on the active count UI 306. The active count UI 306 may allow a surgeon to easily see whether all items are accounted for, such as before finishing the surgical procedure (e.g., before closing the patient). In another example, the active count UI 306 may include a tracked cement mixing time, exposure time, or the like. The surgeon may be presented with a “start” button for the timers within the active count UI 306. The countdown timer may be used to track time for cement open, mixing, exposure, time to body, etc. In another example, information typically displayed on a whiteboard in an operating room may be displayed in one of the UIs 302-306. Another counter may track a number of times a door has been opened and the counter may displayed in a UI. Tracked information may be downloaded or saved into a patient file (e.g., an electronic medical record). A camera of the AR display may detect whether a procedure is being conducted or is about to be conducted on a left or right anatomy of a patient. The AR display may display a verification that the surgeon is operating on the proper anatomy (e.g., right knee versus left knee) or may display or issue an alert if the wrong anatomy is identified.

Claim 7. 
White teaches the viewing system of claim 6, wherein the room setup module provides a visual output indicating that the respective real object has been moved into a position to match the desired placement by changing a color of the image of the desired placement. [0046] FIG. 2B illustrates an augmented reality (AR) instrument identification display 200B in accordance with some embodiments. The AR instrument identification display 200B includes a surgical instrument 206, a virtual indicator 208, and may include additional information 210, such as patient or procedure information. The virtual indicator 208 may be used to identify the surgical instrument 206 that corresponds to a procedure being performed. The virtual indicator 208 may include moving lights, flashing lights, color or changing color lights, or other virtual effects. The additional information 210 may for example, name or provide other information about the surgical instrument 206. The virtual indicator 208 may be added to the AR display 200B in response to a surgeon selection identifying a need for the surgical instrument 206. In an example, when the surgical instrument 206 is or has been moved, selected, or the surgical assistant otherwise indicates that it has been located or identified (or if the surgeon indicates it is no longer needed), the virtual indicator 208 may be removed from the AR display 200B. In an example a virtual indicator 212 may be used to identify an item. A user of the AR device used to present the AR display 200B may interact with the virtual indicator 208, for example by placing a finger, hand, or item adjacent to or appearing to occupy the same space as the virtual indicator 208. In response, the virtual indicator 208 may perform an action, such as displaying information about the item represented by the virtual indicator 208 (e.g., a name of the item, whether the item is a one-time use item or can be resterilized, whether the item is fragile, whether the item is a patient-specific or personalized item, what procedure the item is to be used for, or the like).

Claim 8. 
White teaches the viewing system of claim 2, wherein the room setup module provides an output that superimposes the desired room teardown layout digitally relative to the real environment. See [0043] discloses an operator may be tasked with disassembling, cleaning, or lubricating items from a case, including repacking the case with the items or disassembled pieces of an item or discarding items that are one time use items. The operator may be provided instructions for these tasks on the AR display similar to the assembly instructions. In addition to instructions displayed to the operator, any warnings or precautions about the item being handled may be displayed.

Claim 9. 
Lang teaches the viewing system of claim 2, wherein the room setup module tracks items that have been disposed of during surgery and provides an output of the items for replacement. See [0511] discloses the image and/or video capture system and/or a bar code and/or QR code reader can detect which disposable instruments were used and trigger an alert in the system to replenish the supply and send new, additional disposable instruments to replace the ones used.

Claim 10. 
Lang teaches the viewing system of claim 2, further comprising: a viewing device that includes: a head unit comprising: a head-mountable frame ( see fig. 1 #11-14); a data channel to receive image data of an image (see [0704] the calibration or registration phantom will be identified with regard to its location, position, orientation, alignment, surfaces or shape using an image and/or video capture system and, optionally, segmentation, image processing or pattern recognition and any other techniques known in the art for identifying an object in image data); and a light wave guide that is a transparent light wave guide positioned between an eye of a user and an external surface of the real object while light from an external surface of the real object transmits to the retina of the eye so that the user sees an external surface of the real object augmented with a rendering of the image that includes at least one object in the desired room layout. See [0021] the method comprises registering one or more optical head mounted displays worn by a surgeon or surgical assistant in a coordinate system, obtaining one or more intra-operative measurements from the patient's physical joint to determine one or more intra-operative coordinates, registering the one or more intra-operative coordinates from the patient's physical joint in the coordinate system, generating a virtual surgical guide, determining a predetermined position and/or orientation of the virtual surgical guide based on the one or more intra-operative measurements, displaying and superimposing the virtual surgical guide, using the one or more optical head mounted displays, onto the physical joint based at least in part on coordinates of the predetermined position of the virtual surgical guide, and aligning the physical surgical guide or a physical saw blade with the virtual surgical guide to guide a bone cut of the joint. [0073] With guidance in mixed reality environment, a virtual surgical guide, tool, instrument or implant can be superimposed onto the physical joint, spine or surgical site. Further, the physical guide, tool, instrument or implant can be aligned with the virtual surgical guide, tool, instrument or implant displayed or projected by the OHMD. Thus, guidance in mixed reality environment does not need to use a plurality of virtual representations of the guide, tool, instrument or implant and does not need to compare the positions and/or orientations of the plurality of virtual representations of the virtual guide, tool, instrument or implant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613